Citation Nr: 0509746	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumbar spine condition.

2.  Entitlement to service connection for post-traumatic 
stressor disorder (PTSD).

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to the service-connected 
spiral fracture of the right proximal fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, L.L.K.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1975 and from August 1978 to May 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the benefits sought on 
appeal.

The veteran presented oral testimony before the undersigned 
Acting Veterans Law Judge in September 2003.  The transcript 
has been obtained and associated with the claims folder.

The claims of entitlement to service connection for bilateral 
ankle condition, fibromyalgia, and PTSD, as well as a lumbar 
spine disorder on a de novo basis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a back injury to the lumbar spine when 
it issued an unappealed rating decision in April 2000.  

2.  Evidence submitted since the April 2000 rating decision 
was not previously submitted to agency decision makers, is 
not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final April 2000 determination 
wherein the RO denied reopening the veteran's claim of 
entitlement to service connection for a back injury to the 
lumbar spine is new and material, and the veteran's claim for 
that benefit is reopened. 38 U.S.C.A. §§ 5104, 5103, 5103A, 
5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 3.160, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a back injury to the lumbar spine was 
denied in an April 2000 rating action.  The RO denied the 
claim on the basis of a lack of an in-service injury to the 
veteran's lumbar spine.  Notice of the decision was mailed to 
the veteran in May 2000.  The veteran did not appeal the 
decision.  The April 2000 rating decision therefore became 
final.  

The law provides that rating decisions that are not timely 
appealed are final, but may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002).  

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2003)].  The change in the 
law pertains only to claims filed on or after August 29, 
2001.  The veteran's claim to reopen was initiated in 
September 2001.  As such, his claim will be adjudicated by 
applying the revised section 3.156.   

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Using the guidelines noted above, the Board finds that the 
veteran has submitted new and material evidence.  The claim 
concerning entitlement to service connection for a lumbar 
spine disability will be reopened.

Evidence received by VA since the April 2000 rating decision 
include VA outpatient treatment records dated between 1999 
and 2001 which contain complaints of low back pain and a 
diagnosis of osteoarthrosis.  X-rays dated in April 2001 
reveal a thinning of pars interarticularis of L5.  A June 
2001 MRI showed no disc herniation.

The veteran submitted a statement in February 2002 in which 
he indicated that during the summer of 1976 he fell and 
struck his back on a ventilator.  He further stated that he 
was misdiagnosed with kidney problems.

A lay statement from MCM indicated that the veteran told her 
that he injured his back during the summer of 1976 while he 
was on his summer cruise.  She further stated that the 
veteran has suffered from back problems for the past 24 
years.

An additional lay statement from RDN reported that he lived 
with the veteran in 1979 and 1980.  He observed the veteran 
having back problems.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge in September 2003.  He testified that he 
injured his back while on a summer midshipmen cruise in 1976.  
He specifically described an incident where he fell on a 
ventilator and injured his low back.  He indicated that he 
heard a cracking noise.  The veteran stated that he was in 
the Navy ROTC program from August 1975 to August 1978.

The "new" evidence of record, specifically the veteran's 
testimony and the lay statements submitted in support of his 
claim, indicates the veteran injured his back on a summer 
cruise in 1976.  These statements, in conjunction with the 
veteran's sworn testimony, contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's back injury.  Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The "new" evidence was not previously of record and when 
considered by itself or with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, i.e. the occurrence of an in-service 
back injury.  The evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final 
April 2000 RO rating decision.  Therefore, the veteran's 
claim of entitlement to service connection for a lumbar spine 
condition is reopened.  See 38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a lumbar spine disability and a 
decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lumbar spine condition is 
reopened, and the appeal is granted to this extent only.


REMAND

A preliminary review of the record reveals the matters, to 
include the de novo claim of entitlement to service 
connection for a lumbar spine condition, are not ready for 
appellate disposition.  The veteran's claims are remanded for 
the reasons set forth below.

The veteran served from June 1974 to January 1975 in the 
United States Coast Guard (USCG) Academy.  VA Form 21-4582 
contains service medical records dated between 1978 and 1981, 
as well as Reports of Medical History and Medical Examination 
dated in 1973, 1975, 1976, and 1977.  The September 1977 
Report of Medical History notes the veteran spent two weeks 
in the USCG Academy Hospital in New London, Connecticut, for 
a bruised muscle strain to the right leg. The veteran has 
related this incident as one of his asserted stressors in 
support of his PTSD claim.  It does not appear from the 
claims file that attempts to locate these hospitalization 
records have been made.  

In order to comply with the duty to assist, VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal department or agency. 38 C.F.R. § 3.159.  
These records include service medical records. Id.  Thus, VBA 
AMC should attempt to obtain the USCG Academy hospitalization 
records.  While it appears that a single attempt was made to 
obtain USCG records from June 1974 to January 1975, VA will 
end its efforts to obtain records only if VA concludes that 
the records sought do not exist or that further attempts to 
obtain the records would be futile. Id.  There is no 
indication in the record that the aforementioned records do 
not exist or that further attempts to obtain them would be 
futile.  Therefore, an additional attempt should be made to 
locate the complete service medical records from the 
veteran's cadet period of service.  The claims folders should 
clearly indicate the efforts to obtain these records, to 
include all negative responses.

The veteran has further indicated that he injured his lumbar 
spine during a summer midshipmen cruise in 1976.  The veteran 
was a member of the Navy ROTC at the University of Texas at 
Austin from August 1975 to 1978.  Attempts should be made to 
locate these records from the National Personnel Records 
Center (NPRC) and/or other appropriate federal records 
depository.  Attempts to locate these records should also be 
made directly to the University of Texas at Austin.  
38 C.F.R. § 3.159.

The veteran reported seeking treatment at the Temple VA 
Medical Center (VAMC) shortly after his discharge from 
service.  These records have not been associated with the 
claims folder.  He also indicated that he received treatment 
at the Frank Tejeda outpatient clinic and the Audie L. Murphy 
VAMC, both in San Antonio, Texas, from 1988 to the present.  
There are records from the San Antonio VAMC dated between 
1999 and 2001 only.  There are no records dating prior to 
1999 or after 2001.  The veteran testified in September 2003 
that he sought treatment from VA in 2003.  

Therefore, in order to comply with the duty to assist, VBA 
AMC should attempt to obtain records from the Temple VAMC 
dating from 1981 to the present, and the VAMCs in San Antonio 
from 1988 to the present. 38 C.F.R. § 3.159.  The VA is 
deemed to have constructive knowledge of these records and, 
in this case, has actual knowledge of the existence of those 
records.  As such, they are considered to be evidence that is 
of record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) (". . . an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . .").

The veteran has also filed a claim of entitlement to service 
connection for PTSD based on a personal assault suffered in 
service.  Specifically, the veteran asserts that he was 
harassed, humiliated, and physically abused during both his 
USCG Academy time and his active duty Navy service.  He 
indicated the harassment stemmed from his being Jewish and 
his resulting poor health from physical and mental abuse.  It 
does not appear that this claim has been properly developed. 

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
medical records may corroborate the veteran's account of the 
stressor incident. See 38 C.F.R. § 3.304(f)(3).  Examples of 
such evidence, include but are not limited to: records from 
law enforcement authorities, mental health counseling 
centers, hospitals, or physicians, and statements from family 
members, roommates, follow service members, or clergy. Id.  
Evidence of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. Id.

Therefore, VBA AMC must notify the veteran of the evidence 
necessary to support his PTSD claim as delineated above.  VBA 
AMC must also obtain the veteran's service personnel records.  
Further, the record contains both sworn testimony and a 
statement from the veteran's commanding officer, LLK, that 
revealed the veteran was sent for psychiatric counseling at 
Fort Sam in Houston, Texas, between 1979 and 1981.  LLK 
indicated that the veteran was seen approximately eight times 
while the veteran was in his command.  These records have not 
been associated with the claims folder and thus, attempts 
should be made to obtain them.

The veteran has not been afforded VA examinations in 
connection with his claims of entitlement to service 
connection for fibromyalgia, a bilateral ankle condition, a 
lumbar spine disorder, or PTSD.  The veteran's service 
medical records contain evidence of: right ankle injury; 
avulsion fracture of the distal tibia with ligamental sprain; 
left leg and arm pain of unknown etiology; right ankle 
trauma; multiple joint pains of the shoulders, hands and 
elbows; and inflammation of the right thigh of unknown 
etiology.  In the veteran's April 1981 Report of Medical 
History he indicated that he suffered from swollen and 
painful joints, broken bones, frequent trouble sleeping, 
depression, and excessive worry.  The examiner noted a right 
ankle fracture in 1980 and depression over his job situation.  

Post-service VA outpatient and private treatment records 
contain diagnoses of PTSD, fibromyalgia, spondylolysis of L5, 
minimal anterior displacement of L5-S1, and thinning of the 
pars interarticularis of L5.  VA examinations are necessary 
to render opinions as to the etiologies of the claimed 
disorders. 38 U.S.C.A. § 5103A(d).  The examiners are asked 
to address the specific questions listed in the numbered 
paragraphs below.
    
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  VBA AMC should request service 
medical records of the veteran from the 
United States Coast Guard (USCG) Academy 
for the period of June 1974 to January 
1975 from the appropriate records 
depository, to include the NPRC and the 
USCG Academy Hospital, New London, 
Connecticut, 06320.  All requests for 
records, to include all negative 
responses, must be associated with the 
veteran's claims folder.

2.  VBA AMC should attempt to obtain 
service medical records of the veteran 
from the Navy ROTC at the University of 
Texas at Austin for the period of August 
1975 to August 1978.  Attempts should 
also be made locate these records from 
the NPRC and/or other appropriate federal 
records depository.  All requests for 
records, to include all negative 
responses, must be associated with the 
veteran's claims folder.

3.  VBA AMC should attempt to obtain 
treatment records of the veteran from the 
Temple VAMC dating from 1981 to the 
present, and the Frank Tejeda outpatient 
clinic and the Audie L. Murphy VAMC, both 
in San Antonio, Texas, from 1988 to the 
present.  All requests for records, to 
include all negative responses, must be 
associated with the veteran's claims 
folder.

4.  VBA AMC should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim of entitlement to service 
connection for PTSD based on in-service 
personal assault.  That is, evidence from 
sources other than the veteran's service 
medical records may corroborate the 
veteran's account of the stressor 
incident. 38 C.F.R. § 3.304(f)(3).  
Examples of such evidence, include but 
are not limited to: records from law 
enforcement authorities, mental health 
counseling centers, hospitals, or 
physicians, and statements from family 
members, roommates, follow service 
members, or clergy. Id.  Evidence of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes. Id.  

5.  VBA AMC should attempt to obtain the 
veteran's service personnel file and 
associate it with the claims folder.  All 
requests for records, to include all 
negative responses, must be associated 
with the veteran's claims folder.

6.  VBA AMC should attempt to obtain 
psychiatric counseling records of the 
veteran at Fort Sam in Houston, Texas, 
between 1979 and 1981.  All requests for 
records, to include all negative 
responses, must be associated with the 
veteran's claims folder.

7.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

8.  After the development above is 
completed, the VBA AMC should arrange for 
VA orthopedic, psychiatric, and 
rheumatology (or other available 
appropriate medical specialist including 
on a fee basis if necessary) examinations 
of the veteran for the purpose of 
ascertaining the nature and etiology of 
any current fibromyalgia, bilateral ankle 
disorder, lumbar spine disorder, and 
psychiatric disorder, to include PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  

It is requested that the examiners 
address the following medical issues:

Fibromyalgia

Is it at least as likely as not that any 
fibromyalgia present is due to service on 
any basis, or if pre-existing service, 
was aggravated thereby?  The examiner is 
asked to make specific reference to 
complaints of multiple joint pain and 
inflammation documented in service.

Lumbar Spine Disorder

Is it at least as likely as not that any 
lumbar spine disorder(s) present is/are 
due to service on any basis, or if pre-
existing service, was/were aggravated 
thereby?

Bilateral Ankle Disorder

Is it at least as likely as not that any 
bilateral ankle disorder present is due 
to service on any basis, or if pre-
existing service, was aggravated thereby?  

Is it at least as likely as not that any 
currently diagnosed bilateral ankle 
disorder present is proximately due to or 
the result of the service-connected 
spiral fracture of the proximal fibula?

PTSD

a.  Prior to the psychiatric examination, 
the RO must specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record, and the examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service.

e.  The claims file, to include this 
remand, a list of the stressors compiled 
by the RO, and any information provided 
official sources contacted in connection 
with the verification of stressors must 
be provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.

9.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for a lumbar spine 
condition on a de novo basis, PTSD, 
fibromyalgia, and a bilateral ankle 
disorder, to include as secondary to the 
service-connected spiral fracture of the 
proximal fibula.  If any benefit sought is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue on appeal.  An appropriate 
period of time should be allowed for 
response.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him; however, the veteran 
is hereby notified that failure to report for any scheduled 
VA examination(s) without good cause shown may adversely 
affect the outcome of his claims of entitlement to service 
connection and may result in their denial.  38 C.F.R. § 3.655 
(2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO.  
This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


